DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording in claim 1 of “the coupling between the pawl and the handle” in lines 17-18 is unclear. While the examiner believes that this intends to refer to “a coupling” introduced in line 10 (based off the interview held on 5/16/22), there are other mentions of couplings in the claim that line 17 could potentially be referring to. Lines 8-9 require “the pawl being hingedly and rotatably coupled relative to the handle at a first position…” which implies that there is also a coupling at the first position. It would not be apparent to one having ordinary skill in the art whether “the coupling between the pawl and the handle” in line 17 refers to only the coupling at the second position, refers to a coupling at the first position, or refers to both. 
Claim 10 recites “wherein the pawl is spring-coupled to the handle at the second position through a compression spring.” However, based on the above rejection of claim 1, it is not clear if claim 10 is referring to one of the couplings mentioned in claim 1 or some other coupling.
As to claim 14, the wording in lines 13-14 of “the coupling between the pawl and the handle” is unclear. While the examiner believes that this intends to refer to “a coupling” introduced in line 9 (based off the interview held on 5/16/22), there are other mentions of couplings in the claim that lines 13-14 could potentially be referring to. Lines 7-9 require “the extrusion accessory comprising a pawl having first and second ends and being hingedly and rotatably coupled relative to the handle at the first end of the pawl…” which implies that there is also a coupling at the first end. It would not be apparent to one having ordinary skill in the art whether “the coupling between the pawl and the handle” in lines 13-14 refers to only the coupling at the position between the first and second ends, refers to a coupling at the first end, or refers to both. 
Claim 20 recites “wherein the pawl is spring-coupled to the handle at the second position through a compression spring”. Firstly, “the second position” lacks a proper antecedent basis. Secondly, based on the above rejection of claim 14, it is not clear if claim 20 is referring to one of the couplings mentioned in claim 14 or some other coupling.
As to claim 21, the wording in lines 11-12 of “the coupling between the pawl and the handle” is unclear. While the examiner believes that this intends to refer to “a coupling” introduced in line 7, (based off the interview held on 5/16/22), there are other mentions of couplings in the claim that lines 11-12 could potentially be referring to. Lines 4-5 require “the pawl being hingedly and rotatably coupled relative to the handle at a first position at the first end…” which implies that there is also a coupling at the first position. It would not be apparent to one having ordinary skill in the art whether “the coupling between the pawl and the handle” in line 17 refers to only the coupling at the that is between the first and second ends, refers to a coupling at the first position, or refers to both. 
Claims 2-13 and 15-20 are rejected as they depend from a rejected claim.

Allowable Subject Matter
Claims 1-10 and 14-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, there is prior art that discloses limitations similar to those in claim 1. For example, Oliver et al. (US 2003/0078912 A1, hereafter ‘Oliver’) discloses a method of treatment comprising: providing a conventional syringe (12; see Fig. 1, 4) having a medicinal fluid therein for administering to a patient (para 0046), the conventional syringe comprising a cylindrical body (14), a flange portion (21) extending radially outwardly from the cylindrical body at a distal portion thereof (Fig. 1, 4), and a plunger (13) reciprocally disposed within the cylindrical body (Fig. 1, 4); coupling an attachment portion (locking lip 20) of an extrusion accessory (10) to the flange portion of the syringe (para 0045), the extrusion accessory having a handle (15) hingedly coupled to the attachment portion and a pawl (31) having first and second ends (see Fig. 5), the pawl being hingedly and rotatably coupled relative to the handle at a first position (proximal end of pawl) at the first end and via a coupling, at a second position (near center of 31) between the first and second ends (see Fig. 5 depicting a pin for rotation at proximal end of 31 and a spring 32 also connected to 31 and a middle section); applying a force to translate the handle in a direction that is substantially perpendicular relative to a longitudinal axis of the syringe to cause axial movement of the second end of the pawl (see Figs. 4-7), wherein the second end of the pawl is engaged with the plunger of the syringe (indirectly engaged through rack 11) and axial movement of the second end of the pawl drives the plunger forward to extrude the medicinal fluid from the cylindrical body of the syringe (see Figs. 5-7). However Oliver is silent to  permitting the pawl and the handle to be repositioned by foreshortening of the coupling between the pawl and the handle such that the pawl is pulled towards the handle. In Oliver, the pawl 31 never appears to be pulled towards the handle. Other prior art, such as Jacklich (US 4710172) shows a pawl (57) that is pushed away from handle 11. However no prior art was found that teaches permitting the pawl and the handle to be repositioned by foreshortening of the coupling between the pawl and the handle such that the pawl is pulled towards the handle in combination with the rest of the limitations of claim 1.
Claims 2-10, 12 and 13 depend from claim 1.
Claims 14 and 21 are each independent claims that disclose limitations largely similar to the in claim 1, and are therefore considered allowable for the same reasons as claim 1. 
Claims 15-20 depend from claim 14.

Response to Arguments
Applicant’s Remarks submitted 5/23/22 have been reviewed. While the examiner agrees with the applicant regarding the claim amendments overcoming the previously-cited Thomas (US Paten No. 3,977,574), the amendments have resulted in the rejections under 35 USC 112 as noted above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783